                           Case 2:20-cv-05841-AB Document 12-1 Filed 12/14/20 Page 1 of 7




                                           IN THE UNITED STATES DISTRICT COURT
                                        FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                                                 :
                          Ashley B. Bennett                      : Civil Action No. 20-cv-05841-AB
                                                                 :
                                                       Plaintiff,:
                                                                 :
                               vs.                               :       Jury Trial Demanded
                                                                 :
                          North Penn School District, et al.     :
                                                                 :
                                                   Defendants.:
                                                                 :

                                                                :
                          Amy L. Sacks                          :                         Civil Action
                                                                :                    No. 2:20-cv-06155-JS
                                                     Plaintiff, :
                                                                :
                               vs.                              :
                                                                :                    Jury Trial Demanded
                          Perkiomen Valley School District, et :
                          al.                                   :
                                                                :
                                                 Defendants. :
                                                                :

                                      MEMORANDUM OF LAW IN SUPPORT OF PLAINTIFFS
                                       BENNETT AND SACKS’ MOTION TO CONSOLIDATE
                                           PURSUANT TO F.R.C.P. 42 and L.R. 40.1

                           I.   INTRODUCTION

                                These two lawsuits, seeking remedies under the First and Fourteenth Amendments

                          to the United States Constitution, were filed as a result of identically illegal actions on

                          behalf of public school systems more concerned with stifling free speech than following

                          their Constitutional obligations. The Bennett case was, on 20 November 2020, removed

                          and assigned to the Honorable Anita Brody. The Sacks case was, on 7 December 2020,

THE BEASLEY FIRM, LLC      _________________________________________________________________
  1125 WALNUT STREET
 PHILADELPHIA, PA 19107
       215.592.1000
    215.592.8360 (FAX)
                          BENNETT V. NORTH PENN SCHOOL DISTRICT, ET AL. & SACKS V. PERKIOMEN VALLEY SCHOOL DISTRICT, ET AL.
 WWW.BEASLEYFIRM.COM      MEMORANDUM OF LAW IN SUPPORT OF PLAINTIFFS BENNETT AND SACKS’ MOTION TO CONSOLIDATE PURSUANT
                                                           TO F.R.C.P. 42 AND L.R. 40.1
                           Case 2:20-cv-05841-AB Document 12-1 Filed 12/14/20 Page 2 of 7




                          removed and assigned to the Honorable Chief Judge Juan Sanchez. On 9 December 2020,

                          Magistrate Judge Richard A. Lloret was assigned the Sacks case. As these cases have

                          identical legal issues, consolidation under F.R.C.P. 42 is appropriate.

                          II.    COMPARISON OF THE BENNETT AND SACKS LEGAL CLAIMS

                                 Exhibit “A” is the Bennett complaint; Exhibit “B” is the Sacks complaint. Review

                          of these documents reveals that identical issues of law, and remarkably similar issues of

                          fact, overlap the two matters. In sum, both Bennett and Sacks were longtime educators

                          in two Pennsylvania public school systems; both had the equivalent of tenure for

                          administrators. Both Bennett and Sacks, like many Americans, use social media as a

                          means of communicating their private thoughts and ideas during a presidential election.

                                 Both Bennett and Sacks were disciplined because they posted protected expression

                          on their personal social media accounts. The posts were not constitutionally

                          offensive or even allegedly racist, and were in any case protected by the First Amendment.

                          The reasons given for the discipline in each case was that the conservative viewpoints

                          expressed in the posts were objectionable and conflicted with the Defendants’ political

                          positions.

                                 Both Bennett and Sacks were disciplined by their public school employers without

                          due process and with no cause for posting these private postings.

                                 Both Bennett and Sacks have had their decades-long careers as educators

                          destroyed by the identical unconstitutional actions of the public school defendants and

                          their agents.



THE BEASLEY FIRM, LLC                                      2
  1125 WALNUT STREET
 PHILADELPHIA, PA 19107   __________________________________________________________________
       215.592.1000
    215.592.8360 (FAX)
 WWW.BEASLEYFIRM.COM      BENNETT V. NORTH PENN SCHOOL DISTRICT, ET AL. & SACKS V. PERKIOMEN VALLEY SCHOOL DISTRICT, ET AL.
                          MEMORANDUM OF LAW IN SUPPORT OF PLAINTIFFS BENNETT AND SACKS’ MOTION TO CONSOLIDATE PURSUANT
                                                           TO F.R.C.P. 42 AND L.R. 40.1
                            Case 2:20-cv-05841-AB Document 12-1 Filed 12/14/20 Page 3 of 7




                          III.   THE LAW AND APPLICATION TO THE FACTS

                                 A.      Consolidation as Related Matters Per F.R.C.P. 42 Is Appropriate Given the
                                         Identical Legal and Factual Issues.

                                 Federal Rule of Civil Procedure 42 governs when cases can be consolidated and

                          reads as follows:

                                 Rule 42. Consolidation; Separate Trials
                                   (a) Consolidation. If actions before the court involve a common question
                                       of law or fact, the court may:
                                       (1) join for hearing or trial any or all matters at issue in the actions;
                                       (2) consolidate the actions; or
                                       (3) issue any other orders to avoid unnecessary cost or delay.
                                   (b) Separate Trials. For convenience, to avoid prejudice, or to expedite
                                       and economize, the court may order a separate trial of one or more
                                       separate issues, claims, crossclaims, counterclaims, or third-party
                                       claims. When ordering a separate trial, the court must preserve any
                                       federal right to a jury trial.

                                 FRCP 42.

                                 “The power to consolidate related actions falls within the inherent authority of

                          every court ‘to control the disposition of the causes on its docket with economy of time

                          and effort for itself, for counsel, and for litigants.’” Heed on Behalf of Universal

                          Health Services, Inc. v. Miller, 2018 WL 1532955 (E.D.Pa. 2018) (quoting Landis v. N.

                          Am. Co., 299 U.S. 248, 254 (1936)). “The purpose of consolidation is to ‘streamline and

                          economize pretrial proceedings so as to avoid duplication of effort, and to prevent

                          conflicting outcomes in cases involving similar legal and factual issues.’” In re TMI

                          Litig., 193 F.2d 613, 724 (3d Cir. 1999).




THE BEASLEY FIRM, LLC                                      3
  1125 WALNUT STREET
 PHILADELPHIA, PA 19107   __________________________________________________________________
       215.592.1000
    215.592.8360 (FAX)
 WWW.BEASLEYFIRM.COM       BENNETT V. NORTH PENN SCHOOL DISTRICT, ET AL. & SACKS V. PERKIOMEN VALLEY SCHOOL DISTRICT, ET AL.
                           MEMORANDUM OF LAW IN SUPPORT OF PLAINTIFFS BENNETT AND SACKS’ MOTION TO CONSOLIDATE PURSUANT
                                                            TO F.R.C.P. 42 AND L.R. 40.1
                           Case 2:20-cv-05841-AB Document 12-1 Filed 12/14/20 Page 4 of 7




                                 B.     Bennett And Sacks Are “Related Cases” Pursuant To L.R. 40.1(b)(3),
                                        as well as Have Identical Legal Claims and Legal Issues, Making
                                        Consolidation Per L.R. 40.1(c) Appropriate.

                                 L.R. 40.1(b)(3)(A) reads as follows:

                                 Civil cases are deemed related when a case filed relates to property included
                                 in another suit, or involves the same issues of fact or grows out of the same
                                 transaction as another suit, or involve the validity or infringement of a
                                 patent involved in another suit.

                                 L.R. 40.1(c)(2) reads as follows:

                                 If the fact of relationship does not become known until after the case is
                                 assigned, the judge receiving the later case may refer the case to the Chief
                                 Judge for reassignment to the judge to whom the earlier related case is
                                 assigned. If the Chief Judge determines that the cases are related, the Chief
                                 Judge shall transfer the later case to the judge to whom the earlier case is
                                 assigned; otherwise, the Chief Judge shall send the later case back to the
                                 judge to whom it was originally assigned.

                                 In Moore v. Rite Aid Hdqtrs Corp. Civil Action No. 13-1515. (E.D. Pa. Sept. 10,

                          2013), the Court held that two actions were “related cases” pursuant to L.R. 40.1(b)(3)

                          even though, as here, the parties were different. The Court held that they were nonetheless

                          related because both sets of defendants were alleged to have committed nearly identical

                          violations of the plaintiff’s rights using the same software:

                                 Cases involving the same issue of fact or growing out of the same transaction
                                 do not need to be identical, but the central events of the case must have a
                                 core of similarity. See Sellers v. Timoney, No. 01-3804, 2002 WL
                                 32348499, *3 (E.D. Pa. Feb. 7, 2002); Meijer, Inc. v. Biovail Corp., No. 08-
                                 2431, 2008 WL 2944648, *3 (E.D. Pa. July 31, 2008) ("[T]he question
                                 before the Court is not whether the cases have a logical relationship at some
                                 generalized level. The question is whether they involve the `same issue of
                                 fact' or arise out of the `same transaction.'") (quoting Local Rule 40.1). The
                                 rule promotes judicial efficiency by allowing one judge to hear all cases
                                 arising out of one set of facts, Sellers, 2002 WL 32348499, at and prevents
                                 parties from being exposed to contradictory judgments when different
                                 courts adjudicate the same property, patent, or transaction. See Local Rule
                                 40.1(b)(3)(A).
THE BEASLEY FIRM, LLC                                      4
  1125 WALNUT STREET
 PHILADELPHIA, PA 19107   __________________________________________________________________
       215.592.1000
    215.592.8360 (FAX)
 WWW.BEASLEYFIRM.COM      BENNETT V. NORTH PENN SCHOOL DISTRICT, ET AL. & SACKS V. PERKIOMEN VALLEY SCHOOL DISTRICT, ET AL.
                          MEMORANDUM OF LAW IN SUPPORT OF PLAINTIFFS BENNETT AND SACKS’ MOTION TO CONSOLIDATE PURSUANT
                                                           TO F.R.C.P. 42 AND L.R. 40.1
                           Case 2:20-cv-05841-AB Document 12-1 Filed 12/14/20 Page 5 of 7




                                                                      ....

                                 Moore shares a central core of common facts with Goode. Both are putative
                                 class actions concerning LexisNexis's employment adjudications using the
                                 ESTEEM database. The central legal question in each is whether
                                 LexisNexis's employment evaluations, as structured, violate provisions of
                                 the FCRA. Whether LexisNexis or its clients are alleged to have violated the
                                 FCRA, LexisNexis's practices when collecting information, creating reports,
                                 and providing notice are at issue in the two cases. In short, the cases are
                                 related because the harm alleged to have been sustained by both putative
                                 classes stems from the same facts—the use of LexisNexis's employment
                                 adjudication services and whether such conduct violates the FCRA.

                                 Id. The same conclusion was reached in a 2018 Western District of Pennsylvania

                          case, where the parties were different, but the subject matter was so similar that the cases

                          were related. See Access Now, Inc. Ex Rel. New V. Allen Edmonds Corporation, Nos.

                          17cv0959, 17cv1002 (W.D. Pa. Sept. 13, 2017) (applying local rule similar to E.D.Pa. Local

                          Rule 40.1); see also Brandt v. Sebelius, No. 14cv0681 (W.D. Pa. May 29, 2014) (same).

                                 As the Moore court observed, “[B]y concentrating on how the cases diverge,

                          defendant's arguments miss the mark.” Moore, supra.

                                 C.     Bennett and Sacks are Ripe for Consolidation Due to the Factual and Legal
                                        Similarities Between the Cases
                                 The similarities between Moore and the Bennett/Sacks matters are apparent.

                          Consider that in both the Bennett and Sacks suits the following facts are present:

                                Plaintiffs are longtime public school administrators who were employed
                                 just miles apart in Montgomery County;

                                Plaintiffs posted on their private Facebook accounts about politics and the
                                 2020 presidential election from a conservative viewpoint;

                                Plaintiffs were disciplined, threatened, and retaliated against in late June
                                 2020 because of the viewpoints in their posts;


THE BEASLEY FIRM, LLC                                      5
  1125 WALNUT STREET
 PHILADELPHIA, PA 19107   __________________________________________________________________
       215.592.1000
    215.592.8360 (FAX)
 WWW.BEASLEYFIRM.COM      BENNETT V. NORTH PENN SCHOOL DISTRICT, ET AL. & SACKS V. PERKIOMEN VALLEY SCHOOL DISTRICT, ET AL.
                          MEMORANDUM OF LAW IN SUPPORT OF PLAINTIFFS BENNETT AND SACKS’ MOTION TO CONSOLIDATE PURSUANT
                                                           TO F.R.C.P. 42 AND L.R. 40.1
                           Case 2:20-cv-05841-AB Document 12-1 Filed 12/14/20 Page 6 of 7




                                Plaintiffs were authorized in both cases to engage in out of school political
                                 commentary by nearly identical board policies 320 (freedom of speech in
                                 non-school settings) and 321 (political association), policies which were
                                 ignored by the defendants;

                                Plaintiffs were subjected to significant deprivations (suspension and
                                 termination) without notice or an opportunity to be heard as required by
                                 the U.S. Supreme Court’s Loudermill decision;

                                Plaintiffs were never informed what policies or laws they violated, only
                                 vaguely told their speech was offensive;

                                Plaintiffs, following the initial deprivations, were never provided written
                                 notice of the charges as required by the Public School Code;

                                Plaintiffs were threatened with personal and career ruination if they did not
                                 consent to resignation, termination, or demotion;

                                Plaintiffs were in fact terminated, constructively or otherwise, by the
                                 respective school board’s in mid-July 2020;

                                The Defendant school boards at issue are overwhelmingly liberal democrats
                                 whose members voted to remove an administrator based on the content of
                                 their political expression.
                                 As in Moore, it is not an exaggeration to say that both sets of Defendants were using

                          the same or similar playbooks when retaliating against the Plaintiffs. Please review and

                          compare Exhibits “A” and “B.”

                                 The Bennett and Sacks suits are also legally identical. They involve almost identical

                          violations by Defendants of nearly identical Board Policies (such as 320 and 321) enacted

                          to govern the respective Districts. Both Plaintiffs are alleging highly similar 42 USCA

                          Section 1983 claims for Free Speech Retaliation, Political Association Retaliation, and

                          Due Process violations under the Fourteenth Amendment.

                                 The nearly identical underlying factual predicates—where all conduct occurred in

                          the context of the 2020 presidential campaign—mean that that adjudication of issues such
THE BEASLEY FIRM, LLC                                      6
  1125 WALNUT STREET
 PHILADELPHIA, PA 19107   __________________________________________________________________
       215.592.1000
    215.592.8360 (FAX)
 WWW.BEASLEYFIRM.COM      BENNETT V. NORTH PENN SCHOOL DISTRICT, ET AL. & SACKS V. PERKIOMEN VALLEY SCHOOL DISTRICT, ET AL.
                          MEMORANDUM OF LAW IN SUPPORT OF PLAINTIFFS BENNETT AND SACKS’ MOTION TO CONSOLIDATE PURSUANT
                                                           TO F.R.C.P. 42 AND L.R. 40.1
                           Case 2:20-cv-05841-AB Document 12-1 Filed 12/14/20 Page 7 of 7




                          as First Amendment protection, public concern, pre deprivation notice, post deprivation

                          notice, constructive termination, stigma and reputation plus, qualified immunity,

                          punitive damages, and a host of other issues will mirror each other.

                                 Independent of the related nature per L.R. 40.1, the extraordinarily similar legal

                          issues being applied to extraordinarily similar factual predicates militate heavily in favor

                          of consolidation under FRCP 42.

                          IV.    CONCLUSION

                                 Given that the factual and legal issues overlap significantly, to prevent inconsistent

                          holdings, and to promote judicial efficiency, the best course of action under Rule 42(a)

                          and Local Rule 40.1 is to consolidate these actions because they involve the same issues

                          of fact (even if they do not arise from the same transaction). This will also greatly simplify

                          motion practice under Rules 12 and 56. Plaintiffs respectfully request that this Honorable

                          Court grant this Motion and enter the attached Order.

                                                                      Respectfully submitted,

                                                                      THE BEASLEY FIRM, LLC

                                                               BY:    /s/ James E. Beasley, Jr.____________
                                                                      JAMES E. BEASLEY, JR., ESQUIRE
                                                                      1125 Walnut Street
                                                                      Philadelphia, PA 19107

                                                                      FRANCIS ALEXANDER LLC

                                                               BY:    /s/ AJ Fluehr____________________
                                                                      ALFRED J. (AJ) FLUEHR, ESQUIRE
                                                                      280 N. Providence Road | Suite 1
                                                                      Media, PA 19063

                          Dated: 14 December 2020                     Attorneys for Plaintiffs

THE BEASLEY FIRM, LLC                                      7
  1125 WALNUT STREET
 PHILADELPHIA, PA 19107   __________________________________________________________________
       215.592.1000
    215.592.8360 (FAX)
 WWW.BEASLEYFIRM.COM      BENNETT V. NORTH PENN SCHOOL DISTRICT, ET AL. & SACKS V. PERKIOMEN VALLEY SCHOOL DISTRICT, ET AL.
                          MEMORANDUM OF LAW IN SUPPORT OF PLAINTIFFS BENNETT AND SACKS’ MOTION TO CONSOLIDATE PURSUANT
                                                           TO F.R.C.P. 42 AND L.R. 40.1
